Citation Nr: 1817148	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-42 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for total knee replacement status post left knee trauma with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING

The Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to March 1973 and from November 1979 to December 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  This case is now under the jurisdiction of the San Juan, Puerto Rico, RO.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2018. 

REMAND

Last VA Examination in September 2012

The Veteran in a November 12, 2015 related to his treating physician that his left knee disability had begun to show additional symptoms such as instability.  Additionally, the Veteran's representative in December 2015 wrote, in sum, that they believed the Veteran's VA examination for his left knee did not reflect his current severity.  The Veteran's last VA examination, to determine the status of his left knee disability, was in September 2012.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Outstanding VA treatment Records

The record reflects that the Veteran began receiving VA treatment within the VA Caribbean Health Care System (i.e. VA's Puerto Rican healthcare network) in May 2016.  However, there is no VA treatment records in the claims file from May 2016 to present although it is evident by the VA treatment records associated with the claims file that the Veteran continued to receive treatment for his left knee disability.  As such, the Board finds that these outstanding medical records should be obtained and associated with the claims file.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Last Supplemental Statement of the Case issued in November 2012

The Board notes that the Veteran's last Supplemental Statement of the Case was dispatched in November 2012.  Over the course of the last four years considerable evidence has been submitted to the AOJ; however, no Supplemental Statement of the Case was prepared prior to the December 2015 Certification of the appeal to the Board.  See 38 C.F.R. § 19.37 (a) (2015).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Caribbean Health Care System and all associated clinics and outpatient centers from May 2016 to present.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  
 
Then, schedule the Veteran for a VA examination(s) to determine the nature and severity of his left knee disability to include the onset of instability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

Any opinions should be accompanied by a supporting rationale.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.   







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


